DETAILED ACTION
RE: Longo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 1/25/2022 is acknowledged. Claims 1, 4-7, 9-11 and 15-17 are pending. Claims 2, 3, 8, 12-14 and 18-20 are canceled. Claim 15 has been amended.
3.	Claims 1, 4-7, 9-11 and 15-17 are under examination.

Rejections Withdrawn
4.	The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Lamm et al (Haematologica 2011;96(7):1008-1014) in view of Longo et al (US 2011/0118528, pub. date: 5/19/2011) is withdrawn in view of applicant’s amendment to the claim to limit the blood cancer to chronic lymphocytic leukemia.

Rejections Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-7, 9-11 and 15-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Barr et al (Br J Haematol. 2009 October ; 147(1): 89–96), in view of Longo et al (US 2011/0118528). 
	The response states that the currently pending claims are clearly supported by the specification. See, for example, page 5, lines 34-35 ("... said reduced caloric intake is a daily caloric intake reduced by 10 to 100%"); and page 6, lines 10-12 ("Preferably the reduced caloric intake starts at least 24 hours before the agent is administered. ... Preferably the reduced caloric intake lasts at least 24 hours after the agent is administered.")  Applicants have established that: (a) they had a right under MPEP 2172(I) and (III) to define their invention as is defined in currently pending claim 1; 
(b) the conditions described in claim 1 are consistent with those described in the 
experiments described in the declaration of Dr. Longo; and (c) the declaration of Dr. Longo establishes synergy when mice are treated in accordance with the claimed conditions. Applicants respectfully conclude their rebuttal by asserting that the showing of unexpected results in this case is, in fact, commensurate in scope with the claimed invention. Dependent claims are believed to be patentable at least for the same reasons claim 1 is patentable.
Applicant’s arguments have been carefully considered but are not persuasive. Although the specification provides support (written description) for the currently pending claims, the specification and applicant’s reply fail to show that the full scope of the currently pending claims provides unexpected results. The 103 rejection is maintained because the showing of unexpected results is not commensurate in scope with the claimed invention. As indicated in the office action mailed on 7/27/2021, the a total of 48 hours by complete deprivation of food” is not commensurate with the claims which recite “wherein the reduced caloric intake starts at least 24 hours before the agent is administered and lasts at least 24 hours after the agent is administered, and wherein said reduced caloric intake is a daily caloric intake reduced by 10 to 100%”. Regarding claim 5, the diets recited in the claim have not been tested in vivo in combination with either rituximab or bortezomib (see working example on patient study, page 26 of the specification). Claim 15 remains rejected as the claim broadly encompasses a method of treating chronic lymphocytic leukemia in a mammal using an agent selected from the group consisting of a CD20 inhibitor, a Bruton's tyrosine kinase inhibitor, a phosphoinositide 3-kinase inhibitor, a class I histone deacetylase inhibitor, a class II histone deacetylase inhibitor, a non-taxane replication inhibitor or a proteasome inhibitor, in combination with reduced caloric intake by said mammal, however applicants have only shown unexpected results for a method of treating mice with rituximab or bortezomib in combination with fasting the mice for a total of 48 hours by complete deprivation of food. The term “inhibitor” broadly encompasses proteins, peptides, small molecules and nucleic acids. Each type of inhibitors is expected to work differently from an antibody. Antibodies binding to different target antigens, even the same target antigen but different epitopes can have different therapeutic efficacy. The results observed on rituximab or bortezomib cannot be extrapolated to the broadly recited agents. Regarding claims 7-11, applicant has not shown that the addition of one or more agents as broadly recited in the claims provide unexpected results. It is unpredictable how the broadly recited agents affect the treatment outcome.

The showing of unexpected results must be commensurate in scope with the claimed invention. Because applicants have not shown unexpected results for the entire scope of the claims, the rejection is deemed proper and is therefore maintained. 

Conclusion
7. 	No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643